
	

113 HR 5470 IH: Visa Waiver Program Improvement Act of 2014
U.S. House of Representatives
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5470
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2014
			Mrs. Miller of Michigan (for herself, Ms. Jackson Lee, Mr. McCaul, Mr. Thompson of Mississippi, Mr. Hudson, Mr. Barber, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To clarify the grounds for ineligibility for travel to the United States regarding terrorism risk,
			 to expand the criteria by which a country may be removed from the Visa
			 Waiver Program, to require the Secretary of Homeland Security to submit a
			 report on strengthening the Electronic System for Travel Authorization to
			 better secure the international borders of the United States and prevent
			 terrorists and instruments of terrorism from entering the United States,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Visa Waiver Program Improvement Act of 2014.
		2.Grounds for ineligibility for travel to the United States; Reports on law enforcement and security
			 interests; Continuing qualification and designation terminations; Report
			 on strengthening the Electronic System for Travel Authorization
			(a)Grounds for ineligibility for travel to the United States; Period of validitySection 217 of the Immigration and Nationality Act (8 U.S.C. 1187) is amended—
				(1)in subsection (a)(11), by inserting , including terrorism risk, after security risk; and
				(2)in subsection (h)(3)—
					(A)in subparagraph (A), by inserting , including terrorism risk, after security risk;
					(B)in subparagraph (C), in the second sentence, by inserting before the period at the end the
			 following: , or, if the Secretary determines that such is appropriate, may limit such period of eligibility; and
					(C)by adding at the end the following new subparagraph:
						
							(E)Additional reports
								(i)Reports on certain limitations on travelNot later than 30 days after the date of the enactment of this subparagraph and annually
			 thereafter, the Secretary of Homeland Security, in consultation with the
			 Secretary of State, shall submit to the Committee on Homeland Security and
			 the Committee on the Judiciary of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs and the Committee
			 on the Judiciary of the Senate a report on the number of individuals,
			 identified by their countries of citizenship or nationality, who were
			 denied eligibility to travel under the System or whose eligibility for
			 such travel was revoked during the previous year if such individual was
			 determined, in accordance with subsection (a)(6), to represent a threat to
			 the security of the United States.
								(ii)Reports on certain threat assessmentsBeginning with the first report under clause (i) of subsection (c)(5)(A) that is submitted after
			 the date of the enactment of this subparagraph and periodically thereafter
			 (together with subsequent reports submitted under such clause (i)), the
			 Secretary of Homeland Security, in consultation with the Director of
			 National Intelligence, shall submit to the Committee on Homeland Security
			 and the Committee on the Judiciary of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs and the Committee
			 on the Judiciary of the Senate a report that contains a threat assessment
			 regarding the compliance of foreign governments with the agreements
			 described in subparagraphs (D) and (F) of subsection (c)(2)..
					(b)Reports on law enforcement and security interests; Continuing qualification and designation
			 terminationsSubsection (c) of section 217 of the Immigration and Nationality Act (8 U.S.C. 1187) is amended—
				(1)in paragraph (2)(C)(iii)—
					(A)by striking and the Committee on International Relations and inserting , the Committee on Foreign Affairs, and the Committee on Homeland Security; and
					(B)by striking and the Committee on Foreign Relations and inserting , the Committee on Foreign Relations, and the Committee on Homeland Security and Governmental
			 Affairs; and
					(2)in paragraph (5)—
					(A)in subparagraph (A)(i)—
						(i)in subclause (III), by striking and at the end;
						(ii)in subclause (IV), by striking the period at the end and inserting ; and; and
						(iii)by adding after subclause (IV) the following new subclause:
							
								(V)shall submit to Congress a report regarding the security parameters described in paragraph (9).; and
						(B)in subparagraph (B), by adding at the end the following new clause:
						
							(v)Additional program suspension authorityIf the Secretary of Homeland Security, in consultation with the Secretary of State, determines that
			 a country participating in the visa waiver program has failed to comply
			 with an agreement under subparagraph (F) of paragraph (2), the Secretary
			 of Homeland Security—
								(I)may suspend a country from the visa waiver program without prior notice;
								(II)shall notify any country suspended under subclause (I) and provide justification for the
			 suspension; and
								(III)shall restore the suspended country’s participation in the visa waiver program upon a determination
			 that the country is in compliance with the agreement at issue..
					(c)Report on strengthening the Electronic System for Travel AuthorizationNot later than 30 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security, in consultation with the Secretary of State, shall submit to the
			 Committee on Homeland Security, the Committee on the Judiciary, and the
			 Committee on Foreign Affairs of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs, the Committee on
			 the Judiciary, and the Committee on Foreign Relations of the Senate a
			 report on steps to strengthen the automated electronic travel
			 authorization system (commonly referred to as the Electronic System for Travel Authorization) under paragraph (3) of section 217(h) of the Immigration and Nationality Act (8 U.S.C. 1187(h))
			 to better secure the international borders of the United States and
			 prevent terrorists and instruments of terrorism from entering the United
			 States.
			(d)Time for reportThe first report required under subclause (V) of section 217(c)(5)(A)(i) of the Immigration and
			 Nationality Act (as added by subsection (b)(2)(A)(iii) of this section)
			 shall be submitted at the same time the next report required under
			 subclause (IV) of such section 217(c)(5)(A)(i) is submitted after the date
			 of the enactment of this Act.
			
